Citation Nr: 1542706	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for pulmonary fibrosis, to include as due to asbestos exposure and Camp Lejeune water exposure.

2. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in April 2011 and October 2014.  The April 2011 rating decision denied service connection for pulmonary fibrosis and the October 2014 rating decision, in pertinent part, denied entitlement to SMC based on the need for regular A&A or at the housebound rate.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for pulmonary fibrosis

The Veteran seeks service connection for pulmonary fibrosis, which he alleges is due to either his exposure to asbestos or his exposure to contaminated waters while serving at Camp Lejeune in service.  See August 2010 informal claim for service connection; March 2014 statement from Veteran.  He has not been afforded a VA examination in this matter.

Regarding the Veteran's claim that his pulmonary fibrosis is related to asbestos exposure, in various statements, he has alleged that he was exposed to asbestos while serving on Parris Island, at Camp Lejeune, and at Camp Pendleton.  He has also asserted that he was exposed to asbestos while serving aboard the USS Freemont from January 1968 to May 1968.  
The Veteran's service personnel records show he served primarily as an ammo-man, rifleman, messman, and assaultman.  These are military occupational specialties not typically associated with exposure to asbestos in service (see M21-1 IV.ii.1.I.3.c.) and the Veteran has not offered any other specific details as to how he was exposed to asbestos while serving on Parris Island, or at Camp Lejeune and Camp Pendleton.  With respect to his service aboard the USS Freemont, however, in a statement received in August 2010, the Veteran stated that he was "exposed to asbestos fibers the entire time [he] was abored [sic] this ship due to frayed or torn pipe coverings."  The Veteran's service personnel records confirm that he served aboard the USS Freemont for 6 months, from January 1968 to May 1968.  As he is competent to testify as to experiences he encountered in service and his statement is not inconsistent with the circumstances of his service, the Board finds no reason to question the credibility of such statement.

However, it is noted that the Veteran's postservice treatment records (both from the VA medical center (VAMC) and from Brigham & Women's Hospital) show that he has a well-documented history of having worked as a custodian for the Boston Public School System for approximately 25 years, and that he was provided periodic pulmonary evaluations in that occupation because of his exposure to asbestos therein.  In light of this information, the Board finds that a VA examination for a medical opinion is necessary to determine the likely etiology of the Veteran's current pulmonary fibrosis.

Regarding the Veteran's claim that his pulmonary fibrosis is related to Camp Lejeune water exposure, apart from noting that he served at Camp Lejeune at a time when it has been conceded that persons residing or working at Camp Lejeune were potentially exposed to contaminated drinking water, he has not offered any evidence to indicate that his claimed disability may be associated with his exposure to contaminated waters at Camp Lejeune.  Therefore, without any additional information from the Veteran, even the low standard under McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and a VA examination to address this theory of entitlement is not warranted at this time.  See also 38 C.F.R. § 3.159(c)(4).  Of course, as the claim is being remanded, the Veteran may submit additional evidence on the matter.  
Entitlement to SMC

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

Here, an October 2014 rating decision (in pertinent part) denied entitlement to SMC based on the need for regular A&A or at the housebound rate.  In a statement received in January 2015, the Veteran expressed disagreement with that determination.  The RO has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  The Veteran is advised that his claim for entitlement to SMC based on the need for regular A&A or at the housebound rate is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Issue an appropriate SOC addressing the Veteran's claim for entitlement to SMC based on the need for regular A&A or at the housebound rate.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, the case should be returned to the Board.

2. 	Schedule the Veteran for a VA examination by an appropriate physician (M.D.) to determine the nature and likely etiology of his pulmonary fibrosis.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether the Veteran's current pulmonary fibrosis is at least as likely as not (50 percent or better probability) etiologically due to his military service, to include any asbestos exposure therein.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner should also discuss specifically the Veteran's postservice history of asbestos exposure, and the impact of that history on his current pulmonary fibrosis.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim for service connection for pulmonary fibrosis.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

